El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El 10 de agosto de 1916 el marshal de la Corte Municipal de San Juan, P. R., vendió a Ramón Miranda un solar y casa situados en Santurce, P. R. En octubre de 1919 se presentó para su inscripción en el Registro de la Propiedad de San Juan, Sección Primera, dicho documento, acompañado de una certificación expedida por el secretario de la propia corte municipal. El registrador, el 2 de enero de 1920 se negó a inscribir el documento “porque habiendo adquirido don José Encarnación Calderón el solar de que se trata siendo casado, por cuya razón debe presumirse ganancial, no apa-rece demandada también su esposa; y porque tratándose de. procedimiento contra una sucesión, aunque desconocida, y siendo de presumirse que las obligaciones fueron contraídas por el causante, no se ha establecido el mismo ante la corte de distrito, única competente en este caso por razón de la *395materia, ele conformidad con la ley, la sentencia del Tribunal Supremo de Puerto Rico, tomo 21, página 503 y otras aplicables.” Contra la negativa del registrador interpuso Miranda el presente recurso gubernativo.
De la certificación acompañada a la escritura aparece que se siguió un pleito en la Corte Municipal de San Juan, P. R., titulado: Sebastián Ortega, demandante v. Herederos desconocidos de José Encarnación Calderón, demandados, so-bre cobro de dinero, y que al pie de la demanda el demandante •juró “los liechos relacionados en la precedente demanda por estar ajustados a la verdad sobre todo al hecho respecto al desconocimiento por parte del demandante de las personas ignoradas que puedan ser herederos del difunto José En-carnación Calderón.” No dice más. También consta que se citó a los demandados por edictos, y que se subastaron los bienes, adquiriéndolos el recurrente Miranda.
Hemos estudiado cuidadosamente las cuestiones levanta-das por el registrador y a nuestro juicio la negativa de dicho funcionario se justifica por el primero de sus fundamen-tos. El caso de Muñoz, v. El Registrador de Humacao, 26 D. P. R. 779, que se invoca para impugnar el criterio sus-tentado por el registrador aquí, es distinto.. Allí la viuda fué demandada y citada personalmente, mientras que aquí se prescindió en absoluto de ella. Por más que el cónyuge supérstite tenga el concepto de heredero forzoso del difunto, según el artículo 795 del Código Civil, su personalidad es especial y no igual a la de los demás herederos, según mues-tran los artículos 23, 26 y 31 de la Ley referente a Procedi-mientos Legales Especiales. La viuda ha debido ser citada especialmente en el pleito.
No debe perderse de vista además que junto con la es-critura se presentaron al registrador los documentos refe-rentes a la citación por edictos de los demandados. No se refirió el registrador expresamente a ellos. Tampoco lo ha-remos nosotros, limitándonos a consignar que hablan por sí *396mismos respecto a si la corte adquirió o no jurisdicción so-bre los demandados.
En cuanto al segundo de los fundamentos de la negativa, opinamos que tiene razón el recurrente. Examinados los he-chos en este recurso estimamos que les son aplicables nues-tras resoluciones en los casos de Sánchez v. El Registrador, 27 D. P. R. 768, y Flores v. El Registrador de Guayama, 19 D. P. R. 1020, y no nuestras resoluciones en los casos de Ferraioli v. El Registrador, 21 D. P. R. 503, García v. El Registrador, 23 D. P. R. 426, y Agueros v. El Registrador de San Juan, (pág. 268).
Habiendo en consideración todo lo expuesto, debe confir-marse la nota recurrida por el primero de sus fundamentos.
Confirmada> la nota recurrida por el primero de sus fundamentos.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf firmó: “conforme con la sen-tencia. ’ ’